  Case: 3:20-cv-00069-SLO Doc #: 12 Filed: 09/15/20 Page: 1 of 2 PAGEID #: 1080




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

RICHARD MCILVAIN,                          : Case No. 3:20-cv-69
                                           :
       Plaintiff,                          : Magistrate Judge Sharon L. Ovington
                                           : (by full consent of the parties)
vs.                                        :
                                           :
COMMISSIONER OF THE SOCIAL                 :
SECURITY ADMINISTRATION,                   :
                                           :
       Defendant.                          :


                                DECISION AND ENTRY


      This social security case is presently before the Court on the parties’ Joint

Stipulation to Remand to the Commissioner. (Doc. #11). The parties jointly stipulate

that this matter should be remanded to the Commissioner pursuant to Sentence Four of

Section 205 of the Social Security Act, 42 U.S.C. § 405(g). On remand, the

Commissioner will further consider the medical opinions of record and offer Plaintiff a

new hearing.

                        IT IS THEREFORE ORDERED THAT:

      1.       The parties’ Joint Stipulation to Remand to the Commissioner
               (Doc. #11) is ACCEPTED;

      2.       The Clerk of Court is directed to enter Judgment in Plaintiff’s
               favor under Fed. R. Civ. P. 58;

      3.       This matter is REMANDED to the Social Security
               Administration, pursuant to sentence four of 42 U.S.C. §
               405(g), for further consideration consistent with this Decision
               and Entry and the parties’ stipulation; and
  Case: 3:20-cv-00069-SLO Doc #: 12 Filed: 09/15/20 Page: 2 of 2 PAGEID #: 1081




      4.    The case is terminated on the docket of this Court.

      IT IS SO ORDERED.

September 15, 2020                            s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge




                                          2
